DETAILED ACTION
This office action is in response to the amendment filed December 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 11 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been obviated by amendment and is therefore withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 13, 19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al. (US 2012/0138886).
Regarding claim 1, Kuhn discloses a method of forming a device structure (Fig. 2g) with dielectric isolation (216), the method comprising:
forming a plurality of nanosheets (Fig. 1a, 102 and 104) as a stack on a bulk semiconductor wafer (100);
conventional patterning/etching techniques) through the plurality of nanosheets (102 and 104, see Fig. 1b) to form (i) two or more nanowire stacks (Fig. 1b, 107) on the bulk semiconductor wafer (100) and (ii) one or more trenches (Fig. 1b, 101) between the two or more nanowire stacks (107) such that a base of the trenches (101) is substantially coplanar with a base of the nanowire stacks (107, see annotated Fig. 1b, below), the base of the nanowire stacks (107) consisting of a nanowire (see annotated Fig. 1b, below);
forming spacers (Fig. 2g, 211) covering sidewalls of the two or more nanowire stacks (107); and
oxidizing a top portion (bottom of fins) of the bulk semiconductor wafer (100) through the trenches (101; ¶ [0026], the silicon portion of the bottom fin area 216 may be oxidized), wherein the oxidizing step forms a dielectric isolation region (216) in the top portion (bottom of fins) of the bulk semiconductor wafer (100).

    PNG
    media_image1.png
    366
    588
    media_image1.png
    Greyscale

Fig. 1b of Kuhn et al. (US 2012/0138886), annotated by the Examiner

Regarding claim 7, Kuhn discloses wherein the plurality of nanosheets (Fig. 1a, 102 and 104) comprises alternating layers of sacrificial material (102) and a channel material (104) as the stack on the bulk semiconductor wafer (100).
Regarding claim 8, Kuhn discloses wherein the sacrificial material (102) comprises silicon germanium (SiGe) and the channel material (104) comprises silicon (Si) (¶ [0011]).
Regarding claim 13, Kuhn discloses filling the trenches (101) with a trench oxide prior to oxidizing the top portion of the bulk semiconductor wafer (100; see Fig. 2i and ¶ [0026]).
Regarding claim 19, Kuhn discloses wherein the dielectric isolation region (216) is continuous along the top portion (bottom of fins) of the bulk semiconductor wafer 
Regarding claim 26, Kuhn discloses a method of forming a device structure (Fig. 2g) with dielectric isolation (216), the method comprising:
forming a plurality of nanosheets (Fig. 1a, 102 and 104) as a stack on a bulk semiconductor wafer (100);
patterning the nanosheets (102 and 104) to form two or more nanowire stacks (Fig. 1b, 107) and one or more trenches (101) between the two or more nanowire stacks (107) until a planar surface at a top surface of bulk semiconductor wafer (100) is exposed (see annotated Fig. 1b, below; the planar surface is a top surface of substrate 100), the planar surface being substantially adjacent to the bottom surface of a nanowire (see annotated Fig. 1B, below); 
forming spacers (Fig. 2g, 211) covering sidewalls of the two or more nanowire stacks (107); and
oxidizing a top portion (bottom of fins) of the bulk semiconductor wafer (100) through the trenches (101; ¶ [0026]), wherein the oxidizing forms a dielectric isolation region (216) in the top portion (bottom of fins) of the bulk semiconductor wafer (100).


    PNG
    media_image2.png
    366
    588
    media_image2.png
    Greyscale

Fig. 1b of Kuhn et al. (US 2012/0138886), annotated by the Examiner


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2012/0138886).
Regarding claim 6, Kuhn discloses oxidizing the top portion of the bulk semiconductor wafer (100). Kuhn, however, does not specifically disclose wherein the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 16, Kuhn discloses wherein the oxidizing comprises conditions sufficient to form the dielectric isolation region (Fig. 2g, 216) in the top portion of the bulk semiconductor wafer (100; ¶ [0026]). Kuhn, however, does not specifically disclose annealing the bulk semiconductor wafer in an oxygen ambient. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Kuhn to include wherein the oxidizing step comprises annealing the bulk semiconductor wafer in an oxygen ambient, since this is a common and well-known oxidizing method in the art.
Regarding claim 20, Kuhn discloses the method of claim 1. Kuhn, however, does not specifically disclose wherein the spacers are formed from a nitride material. Nevertheless, it would have been obvious to one having ordinary skill in the time the invention was filed to modify the method disclose by Kuhn to include wherein the spacers are formed from a nitride material, since nitride materials are well-known dielectric spacer materials, and it has been held to be within the general skill of a worker In re Leshin, 125 USPQ 416 (1960).

Claims 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2012/0138886) in view of Rachmady et al. (U.S. Patent Pub. No. 2014/0225065).
Regarding claim 9, Kuhn discloses the method of claim 1. Kuhn, however, does not disclose wherein a first nanosheet in the stack adjacent to the bulk semiconductor wafer is thicker than other nanosheets in the stack. Attention is brought to the Rachmady reference, which discloses a similar method of forming a nanosheet device structure (Figs. 3A-3M) with dielectric isolation (Fig. 3M, 348), the method comprising: forming a plurality of nanosheets (Fig. 3A, 308 and 310) as a stack on a bulk semiconductor wafer (301); patterning the nanosheets to form one or more nanowire stacks (Fig. 3A, 304) and one or more trenches (315) between the one or more nanowire stacks (304); and forming an oxide (Fig. 3M, 348) on a top portion of the bulk semiconductor wafer (301), wherein the oxide forms a dielectric isolation region (348) in the top portion of the bulk semiconductor wafer (301). Rachmady further discloses wherein a first nanosheet (309) in the stack adjacent to the bulk semiconductor wafer (301) is thicker than other nanosheets (308 and 310) in the stack (see Fig. 3A and ¶ [0034]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Kuhn to include wherein a first nanosheet in the stack adjacent to the bulk semiconductor wafer is thicker than other nanosheets in the stack, as taught by Rachmady, “in order to provide additional room 
Regarding claim 10, Rachmady discloses wherein the first nanosheet (309) in the stack has a thickness from about 20 nanometers to about 35 nanometers (¶ [0036]).
Regarding claim 11, Rachmady discloses wherein individual nanosheets (308 and 310) in the stack other than the first nanosheet (309) have a thickness of from about 10 nanometers to about 25 nanometers (¶ [0036]).
Regarding claim 14, Kuhn discloses filling the trenches (101) with a trench oxide prior to oxidizing the top portion of the bulk semiconductor wafer (100; see Fig. 2i and ¶ [0026]). Kuhn, however, does not disclose wherein the trench oxide fully fills the trenches in between the spacers. Attention is brought to the Rachmady reference, which discloses a similar method of forming a nanosheet device structure (Figs. 3A-3M) with dielectric isolation (Fig. 3M, 348), the method comprising the steps of: forming a plurality of nanosheets (Fig. 3A, 308 and 310) as a stack on a bulk semiconductor wafer (301); patterning the nanosheets to form one or more nanowire stacks (Fig. 3A, 304) and one or more trenches (315) between the one or more nanowire stacks (304); and forming an oxide (Fig. 3M, 348) on a top portion (bottom of fin) of the bulk semiconductor wafer (301), wherein the oxide forms a dielectric isolation region (348) in the top portion (bottom of fin) of the bulk semiconductor wafer (301). Rachmady further discloses filling the trenches with a trench oxide (Fig. 3F, 340) prior to forming the oxide (Fig. 3M, 348) on the top portion of the bulk semiconductor wafer (301), wherein the trench oxide (Fig. 3F, 340) fully fills the trenches between spacers (see Fig. 3F). It 
Regarding claim 15, Kuhn discloses filling the trenches (101) with a trench oxide prior to oxidizing the top portion of the bulk semiconductor wafer (100; see Fig. 2i and ¶ [0026]). Kuhn, however, does not specifically disclose wherein the trench oxide comprises silicon dioxide (SiO2) deposited using high density plasma (HDP) or chemical vapor deposition (CVD) process. Attention is brought to the Rachmady reference, which discloses a similar method of forming a nanosheet device structure (Figs. 3A-3M) with dielectric isolation (Fig. 3M, 348), the method comprising the steps of: forming a plurality of nanosheets (Fig. 3A, 308 and 310) as a stack on a bulk semiconductor wafer (301); patterning the nanosheets to form one or more nanowire stacks (Fig. 3A, 304) and one or more trenches (315) between the one or more nanowire stacks (304); and forming an oxide (Fig. 3M, 348) on a top portion (bottom of fin) of the bulk semiconductor wafer (301), wherein the oxide forms a dielectric isolation region (348) in the top portion (bottom of fin) of the bulk semiconductor wafer (301). Rachmady further discloses filling the trenches with a trench oxide (Fig. 3F, 340) prior to forming the oxide (Fig. 3M, 348) on the top portion of the bulk semiconductor wafer (301), wherein the trench oxide is silicon dioxide (SiO2) deposited using high density plasma (HDP) or chemical vapor deposition (CVD) process (¶ [0049]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Kuhn 2) deposited using high density plasma (HDP) or chemical vapor deposition (CVD) process, as taught by Rachmady, since silicon dioxide is a well-known trench oxide material, and CVD is a well-known deposition process in the art.  

Allowable Subject Matter
Claims 2, 4, 12, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 25, the prior art of record fails to disclose “doping a top portion of the bulk semiconductor wafer; [and] subsequently forming a plurality of nanosheets…” in combination with the rest of the limitations in the claim. These limitations, in the method as claimed in claim 25, are neither anticipated nor made obvious by the prior art of record, in the examiner’s opinion.

Response to Arguments
Rejection of claim 1 with Kuhn- Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that “the stack 120, the substrate 100, and the trenches 101 [of Kuhn] are different items” (Arguments pg. 8) and therefore Kuhn does not disclose “the base of the nanowire stacks consisting of a nanowire.” 
The applicant also argues that “bases of the trenches are not substantially coplanar with bases of portions of the stack 120 after etching” (Arguments pg. 11). However, since the top, etched portion of the substrate is being interpreted as part of the stack, Kuhn properly meets the limitation in question. This is clearly shown in annotated Fig. 1b, above. 
Finally, the Applicant argues that fin structures 107 of Kuhn cannot correspond to two or more nanowire stacks on the bulk semiconductor wafer “since the fin structures 107 are not on the substrate 100 but rather include portions of the substrate 100” (Arguments pg. 11). However, although the fin structures 107 originated from the substrate, they are being interpreted as part of the stack, and not the substrate. Therefore, fin structures 107 are “on the bulk semiconductor wafer” as required by the claim. Accordingly, claim 1 and its dependents remain rejected as detailed above.

Rejection of claim 25 with Kuhn- Applicant’s arguments have been fully considered and are persuasive. Accordingly, the rejection of claim 25 has been withdrawn.

Rejection of claim 26 with Kuhn- Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.
Appellant cites the reasons discussed above with respect to claim 1. These arguments remain unpersuasive for claim 26. Accordingly, claim 26 remains rejected as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822